Exhibit 10.8 TIERONE BANK AMENDED AND RESTATED EMPLOYEE SEVERANCE PLAN ARTICLE I ESTABLISHMENT OF THE PLAN TierOne Bank (the “Bank” or the “Employer”) hereby amends and restates its Employee Severance Plan, which was originally adopted in 2002 and previously amended and restated effective as of July 27, 2006, effective as of December 17, 2008 (as amended and restated, the “Plan”). This Plan is being amended and restated in order to comply with the requirements of Section 409A of the Code (as defined below), including the guidance issued to date by the Internal Revenue Service (the “IRS”) and the final regulations issued by the IRS in April 2007. ARTICLE II PURPOSE OF THE PLAN The purpose of this Plan is to provide certain specified benefits to eligible employees as provided herein whose employment is terminated in connection with or subsequent to a Change in Control of either the Bank or the Bank’s parent corporation, TierOne Corporation (the “Company”). The Bank and the Company are hereinafter collectively referred to as the “Employers”. ARTICLE III DEFINITIONS 3.01 Annual Compensation. An Employee’s “Annual Compensation” for purposes of this Plan shall be deemed to mean the aggregate base salary and cash incentive compensation earned by or paid to the Employee by the Employers or any subsidiary thereof during the calendar year immediately preceding the calendar year in which the Date of Termination occurs; provided, however, for purposes of this Plan the Employee’s Annual Compensation does not include deferred compensation earned by the Employee in a prior year but received in the calendar year immediately preceding the calendar year in which the Date of
